Case 2:14-cv-05577-MWF-MRW Document 273 Filed 01/07/19 Page1of2 Page ID #:8885

Oo CO sS1 D WN FF

10)
11
12
13
14
15
16
17
18
19
20}
21
o
23
24
25
26
27

 

28

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

DOUGLAS JORDAN-BENEL, an
individual,
Plaintiff,

vs.
UNIVERSAL CITY STUDIOS, LLC, a
Delaware corporation; UNITED
TALENT AGENCY, INC., a California
corporation; BLUMHOUSE
PRODUCTIONS, LLC, a Delaware
Limited Liability Company; OVERLORD
PRODUCTIONS LLC, a California

Case No. 14-cv-05577-MWF-MRW
Assigned to Hon. Michael W. Fitzgerald

puree ORDER RE: JOINT
TIPULATION TO EXTEND
COMPLIANCE WITH HON.
WILNER’S NOVEMBER 27, 2018
FEE AWARD ORDER

Complaint Filed: July 17, 2014

Trial: June 4, 2019

Limited Liability Company; PLATINUM 4 Final Status Conf.: May 13, 2019

DUNES PRODUCTIONS, a California
Corporation, WHY NOT
PRODUCTIONS, INC., a Nevada
Corporation; JAMES DEMONACO, an
individual; and DOES 1 to 50, inclusive,

Defendants.

 

[PROPOSED] ORDER

 
Case 2:14-cv-05577-MWF-MRW Document 273 Filed 01/07/19 Page 2of2 Page ID #:8886

16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

[PROPOSED] ORDER
For good cause shown, IT IS HEREBY ORDERED:
1. The existing Order Re Fee Award (the “Order,” Dkt. No. 264) is revised
as follows:
a. Plaintiff's deadline for compliance with the order shall be

extended from January 4, 2019 to January 8, 2019.

DATED: | 1/7/2019 Li Lil

HON. MICHAEL WILNER
United States Judge

 

1
[PROPOSED] ORDER

 
